Citation Nr: 1338366	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a left knee strain with arthritis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee strain with arthritis, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a lumbar strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In his March 2010 substantive appeal, the Veteran requested a hearing.  He later withdrew his hearing request in October 2010.  

A review of the Virtual VA paperless claims processing system includes the Informal Hearing Presentation submitted by the Veteran's representative on his behalf.  No other pertinent evidence, which is not already associated with the claims folder, is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before any of the issues are ready for appellate review.  The most current VA treatment reports of record are dated between February and August 2007 from the Greater Los Angeles medical facilities.  Subsequent reports from the Veteran in various written statements and to the September 2009 VA/QTC examiner show that he has received ongoing VA medical attention for his currently claimed service connected disabilities.  (See September 2009 VA/QTC examination report; May 2008 Notice of Disagreement; March 2010 Veteran statement).  He also reports participating in a VA Vocational Rehabilitation program.  See May 2008 Veteran statement.  The RO/AMC must obtain all VA treatment records pertaining to the disabilities on appeal after August 2007 and VA Vocational Rehabilitation records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran has also asserted that his currently claimed service connected disabilities have materially increased since the most recent VA examinations in September 2009.  Updated VA examinations are necessary to determine the current severity of the lumbar strain, bilateral knee strain with arthritis, and PTSD as detailed below.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of VA treatment for pertinent disability from the Los Angeles VA medical facilities, dated from August 2007 to present and the Vocational Rehabilitation folder.  All records obtained should be associated with the claims file.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

Request that the Veteran identify any instance of private medical treatment for his PTSD, bilateral knee, and back disabilities.  Provide authorizations for the release of records.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  

2.  Thereafter, schedule the Veteran for a VA PTSD examination.  A clinical examination with all indicated tests and studies should be conducted.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.

The examiner should indicate all symptomatology associated with the Veteran's PTSD and related psychiatric disabilities, and provide a Global Assessment of Functioning score. 

The examiner should also discuss whether the Veteran is unemployed, and if so, whether the Veteran's PTSD interferes with his ability to secure and follow substantially gainful employment, with specific references to any precluded tasks or activities.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess his lumbar strain and bilateral knee strain with arthritis.  A clinical examination with all indicated tests and studies should be conducted.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.

The examiner should identify all orthopedic and neurological symptoms related to the service-connected lumbar strain and bilateral knee strain with arthritis and fully describe the extent and severity of those symptoms.  The examiner must conduct range of motion studies for these joints and report where painful motion begins.  He/she must also assess any additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss (beyond what is shown clinically). 

The examiner should provide an opinion as to the degree to which the Veteran's disorders interfere with his ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The agency of original jurisdiction (AOJ) should ensure that the examination reports comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


